Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1, 2, 4, 9, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400677-A1 to Lee et al., from hereon Lee in view of US-20220264318-A1 to Nilsson et al., from here on Nilsson.

Regarding claim 1 Lee teaches…a method of wireless communication by a user equipment (UE) (Abs. discloses a method for UE described as a terminal ), comprising: receiving a plurality of beams from a base station (P.300, Lns. 1-3, discloses the reception of a plurality of beams from a base station described as receiving a beam in this case the UE selecting the optimum beam); but does not teach…and simultaneously reporting a signal to interference plus noise ratio (SINR) for the plurality of beams with a single channel measurement resource (CMR) and a single interference measurement resource (IMR), the single IMR configured for a plurality of interference sources.

Nilsson teaches… and simultaneously reporting a signal to interference plus noise ratio (SINR) for the plurality of beams with a single channel measurement resource (CMR) and a single interference measurement resource (IMR), the single IMR configured for a plurality of interference sources (Fig. 14, P. 76 discloses the reporting of SINR, in this case SIR SINR, etc, for from a new measurement resource (CSI-RS) and the UE reporting back the N best TRP beam pairs and or their corresponding values of SIR< SINR, etc,. P. 115 further discloses the one channel measurement resource (CMR) and the interference measurement resource and step 1420 where it calculates one or more value based on the plurality of measurement resources from a beam pair. Note: P. 46 provides a description).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Nilsson because it allows an apparatus or method to calculate the N best possible value for SIR, SINR and other throughput values and identification of the preferred beam in an index value (Nilsson, P. 117, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 2 Lee and Nilsson teach the method of claim 1, Nilsson teaches…further comprising receiving the single IMR as non-zero power (NZP) channel state information reference signals (CSI-RSs) for interference measurement for the plurality of interference sources (P.28, Lns. 1-5, discloses the usage of CSI-RS where they are NZP CSI-RS ), the NZP CSI-RSs for the plurality of interference sources code division multiplexed and/or frequency division multiplexed on a same symbol (Fig. 5, P.27, discloses frequency division multiplexed on a same symbol, example symbol 6).

Regarding claim 4 Lee and Nilsson teach the method of claim 1, Nilsson teaches…further comprising reporting an indicator for each of the plurality of interference sources (P. 117, Lns. 4-5, discloses ).

Regarding claim 9 Lee and Nilsson teach the method of claim 1, Nilsson teaches…in which the plurality of beams comprises an intended channel and the plurality of interference sources (P.105, Lns. 1-3, disclose the intended channel and the interference sources described as the signals back the intended channel described as the preferred resource for channel measurement).

Regarding claim 17 Lee teaches…an apparatus for wireless communications at a user equipment (UE) (Abs), comprising: at least one processor (P. 23 memory coupled with the at least one processor (P.23); and instructions stored in the memory and operable, when executed by the at least one processor, to cause the apparatus: to receive a plurality of beams from a base station (P.23, Lns. 1-10, P.300, Lns. 1-3, discloses the reception of a plurality of beams from a base station described as receiving a beam in this case the UE selecting the optimum beam); but does not teach…and to simultaneously report a signal to interference plus noise ratio (SINR) for the plurality of beams with a single channel measurement resource (CMR) and a single interference measurement resource (IMR), the single IMR configured for a plurality of interference sources.

Nilsson teaches… and to simultaneously report a signal to interference plus noise ratio (SINR) for the plurality of beams with a single channel measurement resource (CMR) and a single interference measurement resource (IMR), the single IMR configured for a plurality of interference sources(Fig. 14, P. 76 discloses the reporting of SINR, in this case SIR SINR, etc, for from a new measurement resource (CSI-RS) and the UE reporting back the N best TRP beam pairs and or their corresponding values of SIR< SINR, etc,. P. 115 further discloses the one channel measurement resource (CMR) and the interference measurement resource and step 1420 where it calculates one or more value based on the plurality of measurement resources from a beam pair. Note: P. 46 provides a description).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Nilsson because it allows an apparatus or method to calculate the N best possible value for SIR, SINR and other throughput values and identification of the preferred beam in an index value (Nilsson, P. 117, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 18 Lee and Nilsson teach the apparatus of claim 17, Nilsson teaches…in which the at least one processor causes the apparatus to receive the single IMR as non-zero power (NZP) channel state information reference signals (CSI-RSs) for interference measurement for the plurality of interference sources (P.28, Lns. 1-5, discloses the usage of CSI-RS where they are NZP CSI-RS ), the NZP CSI-RSs for the plurality of interference sources code division multiplexed and/or frequency division multiplexed on a same symbol (Fig. 5, P.27, discloses frequency division multiplexed on a same symbol, example symbol 6).

Regarding claim 20 Lee and Nilsson teach the apparatus of claim 17, Nilsson teaches…in which the at least one processor causes the apparatus to report an indicator for each of the plurality of interference sources (P. 117, Lns. 4-5).

Claim(s) 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400677-A1 to Lee et al., from hereon Lee and US-20220264318-A1 to Nilsson et al., from here on Nilsson in view of US-20190215217-A1 to Kim et al., from hereon Kim.

Regarding claim 3 Lee and Nilsson teach the method of claim 1, Nilsson teaches…further comprising: receiving the single IMR as non-zero power (NZP) channel state information reference signals (CSI-RSs) for interference measurement for the plurality of interference sources on a same resource element; but does not teach…and separately measuring interference from each of the plurality of interference sources based on a scrambling code for each NZP CSI-RS.

Kim teaches… and separately measuring interference from each of the plurality of interference sources based on a scrambling code for each NZP CSI-RS (P.219-220, Lns. Discloses indicating the measuring of each interference source based on NZP indicating where the power is located and indicating a cover code or sequence scrambling information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Kim because it allows an apparatus or method to preconfigure or configured by higher layer signaling and the base station can configure RU, bandwidth, antenna port, sequence information , NZP/ZP and DL/UL validity (Kim, P. 221-222). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 19 Lee and Nilsson teach the apparatus of claim 17, in which the at least one processor causes the apparatus: to receive the single IMR as non-zero power (NZP) channel state information reference signals (CSI-RSs) for interference measurement for the plurality of interference sources on a same resource element; but do not teach…and to separately measure interference from each of the plurality of interference sources based on a scrambling code for each NZP CSI-RS.

Kim teaches… and to separately measure interference from each of the plurality of interference sources based on a scrambling code for each NZP CSI-RS (P.219-220, Lns. Discloses indicating the measuring of each interference source based on NZP indicating where the power is located and indicating a cover code or sequence scrambling information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Kim because it allows an apparatus or method to preconfigure or configured by higher layer signaling and the base station can configure RU, bandwidth, antenna port, sequence information , NZP/ZP and DL/UL validity (Kim, P. 221-222). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Claim(s) 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400677-A1 to Lee et al., from hereon Lee and US-20220264318-A1 to Nilsson et al., from here on Nilsson in view of US-20150270917-A1 to Roman et al., from here on Roman.

Regarding claim 5 Lee and Nilsson teach the method of claim 4, but does not teach…in which the indicator comprises a resource ID of each of the plurality of interference sources.

Roman teaches… in which the indicator comprises a resource ID of each of the plurality of interference sources (P. 81).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Roman because it allows an apparatus or method to identify the resources and interference sources and channel information (Roman, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 21 Lee and Nilsson teach the apparatus of claim 20, but do not teach…in which the indicator comprises a resource ID of each of the plurality of interference sources.

Roman teaches… in which the indicator comprises a resource ID of each of the plurality of interference sources (P. 81).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Roman because it allows an apparatus or method to identify the resources and interference sources and channel information (Roman, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Claim(s) 6-8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400677-A1 to Lee et al., from hereon Lee and US-20220264318-A1 to Nilsson et al., from here on Nilsson in view of US20210211176 to Gao et al., from hereon Gao.

Regarding claim 6 Lee and Nilsson teach the method of claim 4, but do not teach…in which the indicator comprises a bitmap indicating each of the plurality of interference sources considered for the SINR.

Gao teaches… in which the indicator comprises a bitmap indicating each of the plurality of interference sources considered for the SINR (P. 91, Lns. 8-10, discloses usage of a bitmap indicating the interfering sources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Gao because it allows an apparatus or method to allow flexible configuration for indicating the number of interference resources for CMR groups or IMR groups associated with the reporting configuration (Gao, 117). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 7 Lee and Nilsson teach the method of claim 4, but do not teach…further comprising indicating a strongest and weakest source of interference.

Gao teaches… further comprising indicating a strongest and weakest source of interference (P.68, Lns. 3-5, discloses the use of rank indicator among the plurality of configurable parameters to be included in the report generated by the UE to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Gao because it allows an apparatus or method to allow flexible configuration for indicating the number of interference resources for CMR groups or IMR groups associated with the reporting configuration further using rank indicator field (Gao, 117). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 8 Lee, Nilsson, and Gao teach the method of claim 7, Gao teaches in which the indicating comprises listing each of the plurality of interference sources, in strength order interference (P.68, Lns. 3-5, discloses the use of rank indicator among the plurality of configurable parameters to be included in the report generated by the UE to the base station. Note: sorting in terms of strength is a known operation).

Regarding claim 22 Lee and Nilsson teach the apparatus of claim 20, but do not teach…in which the indicator comprises a bitmap to indicate each of the plurality of interference sources considered for the SINR.

Gao teaches… in which the indicator comprises a bitmap to indicate each of the plurality of interference sources considered for the SINR (P. 91, Lns. 8-10, discloses usage of a bitmap indicating the interfering sources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Gao because it allows an apparatus or method to allow flexible configuration for indicating the number of interference resources for CMR groups or IMR groups associated with the reporting configuration (Gao, 117). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 23 Lee and Nilsson teach the apparatus of claim 20, but do not teach…in which the at least one processor causes the apparatus to indicate a strongest and weakest source of interference.

Gao teaches… in which the at least one processor causes the apparatus to indicate a strongest and weakest source of interference P.68, Lns. 3-5, discloses the use of rank indicator among the plurality of configurable parameters to be included in the report generated by the UE to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Nilsson by incorporating the teachings of Gao because it allows an apparatus or method to allow flexible configuration for indicating the number of interference resources for CMR groups or IMR groups associated with the reporting configuration further using rank indicator field (Gao, 117). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 24 Lee, Nilsson, and Gao teach the apparatus of claim 23, Gao teaches…in which the at least one processor causes the apparatus to indicate a listing of each of the plurality of interference sources, in strength order (P.68, Lns. 3-5, discloses the use of rank indicator among the plurality of configurable parameters to be included in the report generated by the UE to the base station. Note: sorting in terms of strength is a known operation).

Claim(s)  10-12, 15, 16, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400677-A1 to Lee et al., from hereon Lee in view of US 20200220631 A1 to Onggosanusi et al., from hereon Onggosanusi.

Regarding claim 10 Lee teaches…a method of wireless communication by a base station (Abs), comprising: configuring a user equipment (UE) with a group of interference sources (Fig. 9); but does not teach…and configuring the UE with an interference measurement resource associated with the group of interference sources.

Onggosanusi teaches… and configuring the UE with an interference measurement resource associated with the group of interference sources (P.188, Lns. 1-8, discloses configuring by the Base Station to the UE with an interference measurement resource associated with the group of interference sources described as CMR and IMR which are comprised by SSB or NZP CSI-RI and the IMR are NZP CSI-RSs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Onggosanusi because it allows an apparatus or method to allow for flexible configuration of channel measurement resource having the same QCL in terms of related spatial parameter (beams) from among a plurality of CMR configurations for interference calculations to calculate SINR (Onggosanusi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 11 Lee and Onggosanusi teach the method of claim 10, Lee teaches…in which the configuring the UE with the group of interference sources comprises explicit signaling (P.402).

Regarding claim 12 Lee and Onggosanusi teach the method of claim 10, Lee teaches…in which the configuring the UE with the group of interference sources comprises implicit signaling based on a resource ID (P.402).

Regarding claim 15 Lee and Onggosanusi teach the method of claim 10, Onggosanusi teaches…further comprising signaling a size of the group explicitly (P.171, discloses the signaling of the group explicitly or configured by higher layer signaling).

Regarding claim 16 Lee and Onggosanusi teach the method of claim 10, further comprising signaling a size of the group implicitly (P.166, discloses the selection of the group size by configuration or derived from an action).

Regarding claim 25 Lee teaches…an apparatus for wireless communications at a base station (Abs), comprising: at least one processor (P.25), memory coupled with the at least one processor; and instructions stored in the memory and operable, when executed by the at least one processor, to cause the apparatus (P.25, Lns 3-5): to configure a user equipment (UE) with a group of interference sources (Fig. 9); but does not teach…and to configure the UE with an interference measurement resource associated with the group of interference sources.

Onggosanusi teaches… and to configure the UE with an interference measurement resource associated with the group of interference sources (P.188, Lns. 1-8, discloses configuring by the Base Station to the UE with an interference measurement resource associated with the group of interference sources described as CMR and IMR which are comprised by SSB or NZP CSI-RI and the IMR are NZP CSI-RSs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Onggosanusi because it allows an apparatus or method to allow for flexible configuration of channel measurement resource having the same QCL in terms of related spatial parameter (beams) from among a plurality of CMR configurations for interference calculations to calculate SINR (Onggosanusi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 26 Lee and Onggosanusi teach the apparatus of claim 25, Lee teaches…in which the at least one processor causes the apparatus to configure implicit signaling based on a resource ID (P. 402).

Regarding claim 29 Lee and Onggosanusi teach the apparatus of claim 25, Onggosanusi teaches…in which the at least one processor causes the apparatus to signal a size of the group explicitly (P.171, discloses the signaling of the group explicitly or configured by higher layer signaling).

Regarding claim 30 Lee and Onggosanusi teach the apparatus of claim 25, Onggosanusi teaches…in which the at least one processor causes the apparatus to signal a size of the group implicitly (P.166, discloses the selection of the group size by configuration or derived from an action).

Claim(s) 13, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210400677-A1 to Lee et al., from hereon Lee and US 20200220631 A1 to Onggosanusi et al., from hereon Onggosanusi in view of US 20190356364 A1 to Maamari et al., from hereon Maamari.

Regarding claim 13 Lee and Onggosanusi teach the method of claim 10, further comprising explicitly signaling resources  (P.402 )or but do not teach…scrambling sequences for channel state information reference signals (CSI-RSs) for each interference source.

Maamari teaches… scrambling sequences for channel state information reference signals (CSI-RSs) for each interference source (P. 110, Lns. 1-3, 9-12, discloses scrambling sequence for channel state information reference signals for each interference source described as CMR and IMRs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Onggosanusi by incorporating the teachings of Maamari because it allows an apparatus or method to allow for flexible configuration of CMRs to find the receive filter of the UE (Maamari, P. 111). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 14 Lee and Onggosanusi teach the method of claim 10, but do not teach…further comprising implicitly signaling resources or scrambling sequences for channel state information reference signals (CSI-RSs) for each interference source as a function of a cell ID, resource ID, or a bandwidth part associated with each interference source.

Regarding claim 27 Lee and Onggosanusi teach the apparatus of claim 25, Lee teaches…in which the at least one processor causes the apparatus to explicitly signal resources  (P.402 ), but do not teach…scrambling sequences for channel state information reference signals (CSI-RSs) for each interference source.

Maamari teaches… scrambling sequences for channel state information reference signals (CSI-RSs) for each interference source (P. 110, Lns. 1-3, 9-12, discloses scrambling sequence for channel state information reference signals for each interference source described as CMR and IMRs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Onggosanusi by incorporating the teachings of Maamari because it allows an apparatus or method to allow for flexible configuration of CMRs to find the receive filter of the UE (Maamari, P. 111). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.

Regarding claim 28 Lee and Onggosanusi teach the apparatus of claim 25, but do not teach…in which the at least one processor causes the apparatus to implicitly signal resources or scramble sequences for channel state information reference signals (CSI-RSs) for each interference source as a function of a cell ID, resource ID, or a bandwidth part associated with each interference source.

Maamari teaches… in which the at least one processor causes the apparatus to implicitly signal resources or scramble sequences for channel state information reference signals (CSI-RSs) for each interference source as a function of a cell ID (P.130, Lns. 4-8 ), resource ID, or a bandwidth part associated with each interference source (P. 67).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Onggosanusi by incorporating the teachings of Maamari because it allows an apparatus or method to allow for flexible configuration of CMRs to find the receive filter of the UE (Maamari, P. 111). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability and reduce overhead thus improving throughput and processing time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20220264348-A1 to Manolakos discloses SINR and CMR and IMR for less than 2;  US-20210377766-A1 to Venugopal discloses indications of SINR and interference measurements and bitmap; .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476